Citation Nr: 0412710	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-16 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
rheumatic heart disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from July 1955 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for residuals of a back injury and for a rheumatic 
heart condition.


FINDINGS OF FACT

1.  In January 1956, the RO denied service connection for a 
back disorder and rheumatic fever.  The RO properly notified 
the veteran of the decision that same month, and he did not 
appeal it.  

2.  Since the January 1956 rating action, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for residuals of a back injury, which is 
neither cumulative nor redundant and which is, by itself or 
in combination with other evidence, so significant that it 
must be considered in order to fairly decide the merits of 
the claim, has been received.  

3.  Since the January 1956 rating action, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for a rheumatic heart condition, which is 
neither cumulative nor redundant and which is, by itself or 
in combination with other evidence, so significant that it 
must be considered in order to fairly decide the merits of 
the claim, has not been received.  


CONCLUSIONS OF LAW

1.  The January 1956 RO decision denying service connection 
for a back disorder and rheumatic fever is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200 
(2003); 38 U.S.C.A. § 3305 (West 1952, Supp. 1957); Veterans 
Administration Regulation 1008.  

2.  New and material evidence has been received with respect 
to the claim of entitlement to service connection for 
residuals of a back injury, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).

3.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
a rheumatic heart condition and the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
statute redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Kuzma v. Principi, No. 03-7032 (Fed. Cir. 
Aug. 25, 2003).  The final rules implementing the VCAA were 
published on August 29, 2001.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  These regulations, likewise, 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001); see also VAOPGCPREC 7-2003 (Nov. 19, 2003), as to 
retroactivity of the VCAA regulations.

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified, by means of the 
discussions in the December 2002 statement of the case, of 
the criteria for establishing service connection, the 
pertinent law and regulations, and the reasons for the denial 
of his claims.  He has been informed, therefore, of what the 
evidence needs to show in order for his claims to be granted.  

The veteran was also notified of the implementing provisions 
of the VCAA in the December 2002 and prior to that, the RO 
issued duty-to-assist letters dated in January and April 
2002, which informed him of who is responsible for producing 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran's service medical records as well as his 
pertinent private and VA treatment records, are of record as 
available, as set forth below.  There is no indication of any 
additional and available relevant records that the RO has 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  A medical examination is unnecessary in the present 
case prior to a finding that new and material evidence has 
been submitted to reopen a claim.  The duty to provide a 
medical examination applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured.  As will be discussed below, new and 
material evidence has been presented as to only one of the 
claims in this case.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  
The requirements of the VCAA have been met.  

In view of the foregoing, the Board finds that the record is 
complete and that a remand for additional notification would 
serve no useful purpose and would serve only to delay a final 
decision in this matter.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  See also Kuzma v. Principi, supra.

II.  Factual Background

The service medical records reflect that the veteran's pre-
induction examination dated in December 1945 did not show any 
abnormalities of the spine, lungs and chest, or heart and 
vascular system.  A July 1955 medical record noted a history 
of an automobile accident in 1953, resulting in a fracture of 
the lumbar spine followed by pain in the low back since that 
time.  The veteran complained of pain on marching.  Physical 
examination and X-ray films of the lumbar spine were 
negative, and no disease was found.  An August 1955 physical 
examination report shows diagnoses of rheumatic heart disease 
and active rheumatic fever.  

Later in August 1955 the veteran was seen for observation of 
suspected rheumatic fever; however, no disease was found.  A 
September 1955 entry indicated that the veteran had a history 
of rheumatic fever since 1951 and complained of symptoms 
including somatic problems, joint pain, and shortness of 
breath, but no organic disease was found upon clinical 
evaluation.  The examiner's impression was that the veteran 
was a severe neurotic and was of doubtful usefulness to the 
service, and it was recommended that he be worked up by the 
mental hygiene clinic and possibly considered for discharge 
on psychiatric grounds.  Passive-dependent personality was 
diagnosed in September 1955.  In September and October 1955, 
the veteran continued to complain of arthralgia and back 
pain.  

The service medical records show that in October 1955 the 
veteran underwent an examination by the mental hygiene 
service which revealed a diagnosis of inadequate personality 
manifested by, among other things, chronic hypochondria.  
Separation from military service was recommended, based upon 
unsuitability.  The November 1955 separation examination 
showed no abnormalities of the spine, lungs and chest, heart, 
or vascular system.  

In December 1955, the veteran filed service connection claims 
for rheumatic fever and a back condition.  A VA examination 
was scheduled for January 1956; however, the veteran failed 
to report for it.  In January 1956, the veteran was notified 
that his service connection claims for a back disorder and 
rheumatic fever were denied.  He did not initiate an appeal 
as to that decision, and it therefore was final. 

In January 2001, the veteran again filed service connection 
claims for rheumatic heart disease and low back disorder, 
contending that these conditions had existed prior to service 
and were aggravated therein.  

Private medical records of Dr. R. dated in 1991 include a May 
1991 record indicating that the veteran had an apical 
systolic murmur, and another record dated that month which 
stated that test results were indicative of mild emphysema.  
A June 1991 entry noted the veteran's history of cigarette 
smoking and hyperlipidemia.  Testing revealed evidence of 
moderate threshold ischemia.  A September 1994 record 
reported that the veteran was known to have two-vessel 
coronary disease, which was stable on medication.  A January 
1995 record shows a diagnosis of chronic obstructive 
pulmonary disease (COPD) with chronic bronchitis.  

VA medical records dated in 2001 and 2002 include an entry 
dated in February 2001 which shows assessments of CAD 
(coronary artery disease)/angina and status post myocardial 
infarction and COPD/asthma/chronic bronchitis.  An April 2001 
entry indicates that the veteran had noticed respiratory 
difficulties since 1991 when he had suffered a "heart 
attack."  The veteran was seen for a routine evaluation in 
August 2001, at which time assessments of COPD, hypertension, 
hypercholesterolemia, and chronic sinusitis were made. 

In April 2002, private medical records of Dr. R. dated from 
1991 to 2002 (some of which are duplicates) were received for 
the record.  Those records reflect that when the veteran was 
seen in May 1991, a 40-year history of smoking two packs of 
cigarettes a day was reported, and it was noted that the 
veteran had quit smoking in 1989.  A past medical history of 
rheumatic fever in 1951, with possible recurrence in 1955, 
was also noted.  The May 1991 record showed that diagnoses of 
COPD, hypercholesterolemia, and possible angina pectoris were 
made.  Records dated from 1992 to 2002 continued to document 
the aforementioned diagnoses, and also showed diagnoses of 
hyperlipidemia and CAD.  A February 2002 record indicates 
that the veteran was involved in an automobile accident, 
following which he complained of some minor aches and pains 
in the back.  

The record also includes a private medical statement of Dr. 
S., dated in September 2002.  Dr. S. stated that he had been 
treating the veteran for low back pain, and that the veteran 
had reported that he had a past injury to the low back while 
in service.  Dr. S. opined that it was at least as likely as 
not that his current condition (pain) was related to the 
service injury.  

Also received in September 2002 was a statement from a 
physical therapist indicating that the veteran had been a 
patient from February to August 2002 for treatment of the mid 
to low back following a January 2002 motor vehicle accident.  
She noted that the veteran had developed back pain while in 
service, when he was diagnosed with a fractured lower lumbar 
vertebra and ruptured disc following a car accident.  She 
opined that his current condition was most probably related 
to the old back injury he sustained in military service.  

In August 2003, the veteran submitted the veteran submitted 
two pages of VA medical records.  A November 2002 
echocardiogram report revealed mild degenerative changes of 
the aortic and mitral valve.  A note written on the report by 
the veteran himself indicated that the veteran had asked the 
examining doctor about the valve changes and the doctor 
replied that this could have been from having rheumatic fever 
years before.  

In August 2003, the veteran also provided information from a 
health guide and medical encyclopedia concerning the effects 
of a back injury and of rheumatic fever, to the extent that 
they can be productive of long-term residuals.   

III.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  

For the purposes of 38 U.S.C.A. § 1110, every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based upon the evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.  

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim, received on or after August 
29, 2001.  The amendment is not applicable to the veteran's 
claim, as he filed his attempt to reopen in January 2001.  

IV.  Analysis

The veteran maintains that new and material evidence has been 
submitted with which to reopen and grant his claims of 
entitlement to service connection for residuals of a back 
injury and for a rheumatic heart disorder, which were 
previously denied in final, unappealed decisions.  Initially, 
inasmuch as this case involves contentions by the veteran 
involving pre-service existence of disability and in-service 
aggravation thereof, the Board points out that there has been 
a change in the interpretation of the law with respect to the 
adjudication of claims involving claims as to pre-existing 
conditions and the application of the presumption of 
soundness.

Essentially, the law as interpreted in Cotant v. Principi, 17 
Vet. App. 116 (2003) and VAOPGCPREC 3-2003 (July 16, 2003), 
mandates that, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  However, this change in 
interpretation of the law does not represent any change in 
the statutory provisions governing this claim, or negate the 
initial requirement that new and material evidence must be 
submitted to reopen any claim which has been previously 
denied.

As noted, in a January 1956 decision, the RO determined that 
service connection for a back condition and residuals of 
rheumatic fever was not warranted.  The veteran was notified 
of that decision in January 1956, and did not appeal.  The 
January 1956 rating action represents the most recent final 
decision regarding these claims.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.1103.  Accordingly, the Board must review 
the evidence submitted since the January 1956 decision in 
order to ascertain whether new and material evidence has been 
submitted.  

Essentially, the critical inquiry as to the claims is whether 
any evidence has been submitted bearing on the matter of 
whether the veteran's back condition and/or residuals of 
rheumatic fever, both of which existed prior to service, were 
aggravated therein.  There appears to be no question that 
both conditions existed prior to service, nor does the 
veteran contend otherwise.  The evidence establishes that the 
veteran was involved in an accident in 1953, sustaining a 
fracture of the lumbar spine, and that he had rheumatic fever 
in 1951.  





A.  Residuals of a Back Injury

The current evidence reflects that the veteran is receiving 
treatment and physical therapy for the lumbar spine following 
an automobile accident in January 2002.  

The service medical records document history of a fracture of 
the lumbar spine which the veteran sustained in 1953, prior 
to service.  The service medical records document complaints 
of low back pain without any corresponding objective 
indication of physical disability on examination or X-ray 
films.  The Board notes that in the 45-year span between 1956 
and 2001, there is no indication of any back disorder.  Nor 
are there medical records documenting complaints of treatment 
involving the back, until the year 2002, when the veteran was 
involved in a motor vehicle accident.  

However, recently received for the record were two private 
medical opinions dated in September 2002, one from the 
veteran's doctor and one from his physical therapist, 
purporting to etiologically link the veteran's pre-service 
back injury, his complaints of back problems during service, 
and his back problems which manifested more than 45 years 
after service, following the 2002 motor vehicle accident.

As noted above, to reopen a claim, the claimant does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, supra.  
The Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is very low.  Moreover, for the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The September 2002 medical opinions bear directly and 
substantially upon the specific matter under consideration 
and were not of record at the time of the January 1956 rating 
decision.  This evidence is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  The aforementioned evidence constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the Board 
is required to reopen the previously denied claim.  In 
addition, additional development by the RO is needed before 
the Board can proceed to adjudicate the veteran's claim of 
entitlement to service connection for residuals of a back 
injury on the merits.

B.  Rheumatic Heart Disorder

Since the January 1956 rating action, essentially the new 
clinical evidence which has been submitted consists of 
private and VA medical records dated from 1991 to 2002.  This 
evidence shows that post-service, since 1991, the veteran has 
been suffering from various conditions including diagnoses of 
COPD, CAD, emphysema, and hyperlipidemia.  However, none of 
the evidence which has been added to the record since 1956 
makes any reference to any etiological relationship to 
service or in any way establishes (or even suggests) that 
rheumatic fever which the veteran had in 1951 was aggravated 
(i.e., became permanently worse) during his approximately 4-
month period of active military service.  

The new evidence strictly pertains to the veteran's post-
service pulmonary and cardiovascular conditions as they have 
existed from 1991, more than 35 years following service, 
until the present time, with mere references to a remote 
medical history of rheumatic fever.  Accordingly, this is 
evidence, although new, is not material.  The Court has held 
that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus (aggravation, in this case), 
does not constitute new and material evidence.  See Cornele 
v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. 
App. 277, 280 (1994).  The new evidence, which pertains only 
to continued complaints and treatment for cardiovascular and 
pulmonary related conditions, is therefore not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

Since the January 1956 rating action, the veteran has also 
submitted his own statements to the effect that his rheumatic 
fever is related to his current cardiovascular and pulmonary 
problems.  To the extent that the veteran continues to 
contend that his rheumatic fever was chronically aggravated 
during service, this is essentially repetitive of statements 
he previously made.  As such, these statements are not new.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, the evidence on file contains no medical evidence 
or opinion which supports the veteran's contentions.  
Laypersons are not considered competent to offer medical 
opinions, and testimony, or in this case statements, to that 
effect do not provide a basis upon which to reopen a claim 
for service connection.  See Moray v. Brown, 5 Vet. App. 211 
(1993).

The Board has also considered the "treatise" evidence from 
a health guide and medical encyclopedia submitted by the 
veteran in August 2003.  To the extent that he is attempting 
to extrapolate from the treatise that his pre-service 
rheumatic fever was aggravated by his active service, such 
extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based upon the medical evidence of record, and is, 
therefore, not material.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991); see also Sacks v. West, 11 Vet. App. 314 (1998).

Finally, the respect to the notation made by the veteran 
himself on a December 2002 echocardiogram report as to what 
his VA doctor told him regarding a relationship between valve 
abnormalities and a history of rheumatic fever, the veteran's 
statement, filtered as it is through a layman's 
sensibilities, of what a VA doctor purportedly said, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  Kirwin v. Brown, 8 Vet. App. 148 
(1995); Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Moreover, neither that VA clinical record nor any other 
record of VA or private treatment indicates any such opinion 
by qualified medical personnel.

Essentially, no clinical evidence, either VA or non-VA, has 
established or even suggested that the rheumatic fever which 
the veteran had in 1951 prior to service was permanently 
aggravated during service.  In conclusion, the evidence 
submitted for the record since January 1956 fails to 
constitute evidence bearing directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See Hodge v. West, supra.  In this case, upon 
consideration of the totality of the evidence both of record 
prior to and following the RO's January 1956 decision, the 
Board concludes that new and material evidence has not been 
submitted.  The claim may therefore not be reopened.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).


ORDER


New and material evidence having been submitted; the claim of 
entitlement to service connection for residuals of a back 
injury is reopened.

New and material evidence not having been submitted, the 
claim for service connection for a rheumatic heart condition 
claimed as a residual of rheumatic fever is denied.


REMAND

With respect to the claim of entitlement to service 
connection for residuals of a back injury, this claim has 
been reopened and the RO must now review the entire 
evidentiary record, in accordance with the regulatory and 
statutory provisions that govern the adjudication of reopened 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  As to veteran's claim on appeal on the merits, a 
remand is required for compliance with VA's duty to assist.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Initially, inasmuch as this case involves the matter of 
aggravation, the Board points out that there has been a 
change in the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness.  
Essentially, the law as recently interpreted under Cotant v. 
Principi, 17 Vet. App. 116 (2003) and VAOPGCPREC 3-2003 (July 
16, 2003), mandates that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, the Department of 
Veterans Affairs (VA) must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  This interpretation must be applied upon 
readjudication of the claim at issue on the merits.  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 
38 C.F.R. § 3.304(b) is invalid and should not be followed.  
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this language properly implements 38 U.S.C.A. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

Although private medical opinions regarding the etiology of 
the veteran's back problems were offered for the record in 
September 2002, it is not clear whether these were provided 
with the benefit of a review of the veteran's claims folder 
and service medical records.  Moreover, a VA examination to 
include a diagnosis of the veteran's currently manifested 
back disorder and an opinion as to whether this was incurred 
in or aggravated by service has not been conducted.  The 
Board feels that such an examination is necessary in this 
case, and therefore one will be ordered.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will provide notification if 
any further action is required on the part of the appellant.

In view of the foregoing, the Board requests that the RO 
accomplish the following directives so as to ensure an 
equitable and just determination.  Accordingly, the case is 
REMANDED for the following action:

1.  The RO should inform the veteran by 
letter of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claim, and 
provide information as to the relative 
duties of the VA and the veteran in 
obtaining relevant evidence, pursuant to 
the VCAA and any other applicable legal 
authority.  

2.  The RO should contact the veteran and 
request any additional information (dates 
and treatment sources) pertaining to 
residuals of a back disorder since 
September 2002.  After securing the 
necessary releases, the RO should attempt 
to obtain any records so identified.  

3.  Thereafter, the RO should schedule a 
VA examination to address the veteran's 
claimed residuals of a back injury 
sustained in 1953, prior to his period of 
service.  The examiner should initially 
identify the veteran's reported symptoms 
and diagnose any currently manifested 
back disorder.  After a review of the 
veteran's claims folder and service 
medical records, the examiner should then 
provide the following opinions in 
conjunction with any/all currently 
manifested back disorder(s) as to whether 
it is at least as likely as not (i.e., at 
least a 50-50 degree of probability) 
that: (a) a back disorder existed prior 
to service; (b) a pre-service back 
disorder was in any way chronically 
aggravated (i.e., increased in severity, 
as opposed to mere flare-ups) during 
service.  The examiner should address the 
veteran's post-service history, and in 
this regard is advised that the veteran 
was involved in a motor vehicle accident 
in January 2002, following which he 
complained of low back problems.  Any 
studies or tests that are needed to make 
a determination should be conducted 
accordingly.  A written rationale and 
bases should support all conclusions.  It 
is critical that the claims folder be 
made available to the examiner in 
conjunction with the examination.  

4.  The RO should review the record post-
examination and ensure that all questions 
posed in this Remand have been adequately 
addressed.  The report should be returned 
for completion if any inadequacies are 
found.  If the examiner recommends 
further development (e.g., a request to 
obtain additional medical records or 
conduct additional tests), such 
development should also be accomplished.  
See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  

5.  After ensuring that all requested 
development has been completed, the RO 
should readjudicate the veteran's claim 
as noted herein.  If the determination of 
this claim remains unfavorable to the 
veteran, the RO must issue a Supplemental 
Statement of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



